—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered December 15, 1987, convicting defendant, after a jury trial, of criminal possession *236of a controlled substance in the first degree, bail jumping in the first degree, two counts of criminal possession of a weapon in the fourth degree, and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 22 years to life on the narcotics charge and 1 year on each of the remaining charges, unanimously affirmed.
We find no merit to defendant’s claim that the verdict is against the weight of the evidence. The trial court did not abuse its discretion in granting the People’s motion to consolidate the indictment charging criminal possession of a controlled substance in the first degree and other crimes with the indictment charging bail jumping in the first degree (CPL 200.20 [2] [b]; People v Ortiz, 165 AD2d 675, 676, lv denied 76 NY2d 989). Nor did the trial court err in granting the People’s application to present evidence of a prior sale of cocaine by defendant from the same apartment at which the instant search warrant was executed (People v Allweiss, 48 NY2d 40, 46-47). We have considered defendant’s remaining arguments, including that he was denied effective assistance of trial counsel, and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.